Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This first non-final action is in response to applicant’s original filing of 06 August 2016.  Claims 1-31 are pending and claims 16-31 have been withdrawn from consideration.  Claims 1-15 have been considered as follows.  
Election/Restrictions
Claims 16-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II, III and IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 June 2019. 
Claim Objections
Claim 9 is objected to because of the following informalities:  the word “and” before further comprising appears to be a typographical error and should not be in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, 
In claim 1, line 11, the limitation “to final point” is recited.  It is unclear to the examiner if this is the same final point previously recited in the claim or a different final point. 
In claim 2, line 1, the limitation “a position of the trailer” is recited.  It is unclear to the examiner if this is the same position of the trailer previously recited in claim 1 or a different position. 
Claims 3-7 are rejected as being rejected upon a rejected claim. 
In claim 8, lines 1-2, the limitation “the portable positioning device” is recited.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that previously the positioning device is not recited as portable.  Also, the examiner cautions that if this limitation is amended to recite “the positioning device” the limitation “the portable positioning device at line 4 should be amended accordingly. 
Claims 9-11 are rejected as being dependent upon a rejected claim. 
In claim 12, lines 1-4, the limitation “wherein using the controller on the power machine to autonomously control the power machine to drive the power machine to the first point on the path to align the power machine with the trailer and then driving the power machine along points of the path onto the trailer to final point further comprises” is recited.  This limitation implies that the limitation “using the controller on the power the points”, at line 3, lacks proper antecedent basis.  Still further, the limitation “to final point” at line 4 is unclear, as it is unclear if this is referring back to the final point previously recited or not.  
Claims 13-15 are rejected as being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claim 1, the claim recites the limitations of identifying a path for the power machine to travel onto the trailer, the path including a final point on the trailer that represents a final position on the path where the power machine is to be located.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at location information collected and identifying a path from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the location data could generate or identify the path therefrom, either mentally or using a pen and paper.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claim 1 recites the additional limitations of locating a position of the trailer using a positioning device to identify trailer position information; locating the power machine using the positioning device to generate power machine position information; and controlling the power machine with a controller to drive the power machine to a first point on the path to align the power machine with the trailer and then drive the power machine along the path onto the trailer to final point.  The locating steps are recited at a high level of generality (i.e., as a general means of locating a position of a trailer and position of the power machine), and amount to mere data gathering, which is a form of insignificant 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Further, applicant’s specification does not provide any indication that the identifying step is performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-11 and 13-15 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 2, the addition limitations of locating a position of the trailer further 
As such, claims 1-11 and 13-15 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ashby et al. (US 2015/0045992) in view of Chilson et al. (US 2008/0199298).
With respect to claim 1, Ashby et al. teach a method of loading a power machine onto a trailer (see at least Abstract), the method comprising: and controlling the power machine with a controller to drive the power machine to a first point on the path to align the power machine with the trailer and then drive the power machine along the path onto the trailer to final point (see at least ¶0070], [0141] and claim 1). While Ashby et al. teaches the use of environmental sensors to auto load the vehicle onto a trailer, Ashby et al. do not explicitly teach locating a position of the trailer using a positioning device to identify trailer position information; locating the power machine using the positioning device to generate power machine position information; identifying a path for the power machine to travel onto the trailer, the path including a final point on the trailer that represents a final position on the path where the power machine is to be located.  (see at least ¶[0040], [0044], [0048]-[0050], and [0057]-[0068]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Chilson et al. which teaches locating a position of the trailer using a positioning device to identify trailer position information; locating the power machine using the positioning device to generate power machine position information; identifying a path for the power machine to travel onto the trailer, the path including a final point on the trailer that represents a final position on the path where the power machine is to be located with the system of Ashby et al. as both systems are directed to autonomously moving an (autonomous) vehicle only a trailer and one of ordinary skill in the art would have recognized the established utility of planning a path onto the trailer for the vehicle and would have predictably applied it to improve the system of Ashby et al. 
With respect to claim 2, Ashby et al. do not explicitly teach wherein locating a position of the trailer further comprises identifying four corners of a flatbed portion of the trailer.  However, such matter is taught by Chilson et al. (see at least ¶[0044] and [0057]-[0068]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Chilson et al. which teaches locating a position of the trailer further comprises identifying four corners of a flatbed portion of the trailer with the system of Ashby et al. as both systems are directed to autonomously moving an (autonomous) vehicle only a trailer and one of ordinary skill in the art would have recognized the established utility of determining the dimensions of the trailer as part of the path planning and would have predictably applied it to improve the system of Ashby et al. 
(see at least ¶[0044] and [0057]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Chilson et al. which teaches wherein locating the position of the trailer further comprises identifying the four corners in a predetermined order with the system of Ashby et al. as both systems are directed to autonomously moving an (autonomous) vehicle only a trailer and one of ordinary skill in the art would have recognized the established utility of determining the dimensions of the trailer as part of the path planning and would have predictably applied it to improve the system of Ashby et al. 
With respect to claim 4, Ashby et al. do not explicitly teach wherein locating the position of the trailer further comprises verifying that the four corners identify a rectangle by calculating a first diagonal length between a left front corner and a right rear corner, calculating a second diagonal length between a right front corner and a left rear corner, and determining whether the first diagonal length and the second diagonal length are within a predetermined tolerance of each other.  However, such matter is suggested by Chilson et al. (see at least ¶[0044] and [0057]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Chilson et al. which teaches wherein locating the position of the trailer further comprises verifying that the four corners identify a rectangle by calculating a first diagonal length between a left front corner and a right rear corner, calculating a second diagonal length between a right front corner and a left rear corner, and determining 
With respect to claim 5, Ashby et al. do not explicitly teach wherein identifying the four corners comprises using the positioning device to recognize identifiable marks positioned at the four corners.   However, such matter is suggested by Chilson et al. (see at least ¶[0044] and [0057]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Chilson et al. which teaches wherein identifying the four corners comprises using the positioning device to recognize identifiable marks positioned at the four corners with the system of Ashby et al. as both systems are directed to autonomously moving an (autonomous) vehicle only a trailer and one of ordinary skill in the art would have recognized the established utility of determining the dimensions of the trailer as part of the path planning and would have predictably applied it to improve the system of Ashby et al. 
With respect to claim 6, Ashby et al. do not explicitly teach wherein locating the position of the trailer further comprises calculating a length and width of the trailer.  However, such matter is suggested by Chilson et al. (see at least ¶[0044] and [0057]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Chilson et al. which teaches 
With respect to claim 7, Ashby et al. does not specifically teach wherein locating the position of the trailer further comprises calculating a centerline of the trailer.  However, such matter is suggested by Chilson et al. (see at least ¶[0044] and [0057]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Chilson et al. which teaches wherein locating the position of the trailer further comprises calculating a centerline of the trailer with the system of Ashby et al. as both systems are directed to autonomously moving an (autonomous) vehicle only a trailer and one of ordinary skill in the art would have recognized the established utility of determining the dimensions of the trailer as part of the path planning and would have predictably applied it to improve the system of Ashby et al. 
With respect to claim 8, Ashby et al. does not specifically teach wherein locating the power machine using the portable positioning device further comprises obtaining real-time-kinematic (RTK) position information from RTK sensors on the power machine and generating an error correction factor based upon the power machine position information generated by the portable positioning device and the RTK position information.  However, such matter is suggested by Chilson et al. (see at least ¶[0044] and [0057]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Chilson et al. which teaches wherein locating the power machine using the portable positioning device further comprises obtaining real-time-kinematic (RTK) position information from RTK sensors on the power machine and generating an error correction factor based upon the power machine position information generated by the portable positioning device and the RTK position information with the system of Ashby et al. as both systems are directed to autonomously moving an (autonomous) vehicle only a trailer and one of ordinary skill in the art would have recognized the established utility of locating the power machine using the portable positioning device further comprises obtaining real-time-kinematic (RTK) position information from RTK sensors on the power machine and generating an error correction factor based upon the power machine position information generated by the portable positioning device and the RTK position information and would have predictably applied it to improve the system of Ashby et al. 
With respect to claim 9, Ashby et al. does not specifically teach further comprising using the error correction factor to correct the trailer position information and the power machine position information.  However, such matter is suggested by Chilson et al. (see at least ¶[0044] and [0057]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Chilson et al. which teaches further comprising using the error correction factor to correct the trailer position information and the power machine position information with the system of Ashby et al. as both systems are directed to autonomously moving an (autonomous) vehicle only a trailer and one of ordinary skill in 
With respect to claim 10, Ashby et al. do not specifically teach wherein the final point is centered between a left side and a right side of the trailer and is positioned between a front end and a rear end of the trailer.  However, such matter is suggested by Chilson et al. (see at least ¶[0044] and [0057]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Chilson et al. which teaches wherein the final point is centered between a left side and a right side of the trailer and is positioned between a front end and a rear end of the trailer with the system of Ashby et al. as both systems are directed to autonomously moving an (autonomous) vehicle only a trailer and one of ordinary skill in the art would have recognized the established utility of the final point being centered between a left side and a right side of the trailer and is positioned between a front end and a rear end of the trailer and would have predictably applied it to improve the system of Ashby et al. 
With respect to claim 11, Ashby et al. do not explicitly teach wherein the path includes a mid-point of a line that extends between a left rear corner and a right rear corner of the trailer, the path further including the first point and at least one additional point off of the trailer and on a line that extends through the final point and the mid-point.   However, such matter is suggested by Chilson et al. (see at least ¶[0044] and [0057]-[0072]).  It would have been obvious to one of ordinary skill in the art before the 
With respect to claim 12, Ashby et al. does not explicitly teach wherein using the controller on the power machine to autonomously control the power machine to drive the power machine to the first point on the path to align the power machine with the trailer and then driving the power machine along points of the path onto the trailer to final point further comprises using the controller to back the power machine from the first point, along the points of the path and up a ramp to final point.  However, such matter is suggested by Chilson et al. (see at least ¶[0040], [0044], [0048]-[0050], and [0057]-[0068]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Chilson et al. which teaches wherein using the controller on the power machine to autonomously control the power machine to drive the power machine to the first point on the path to align the power machine with the trailer and then driving the power machine along points of the path onto the trailer to final point further comprises using the controller to back the power machine from the first point, along the points of the path and up a ramp to final point with the system of Ashby et al. as both systems are directed to autonomously moving an (autonomous) vehicle only a trailer and one of ordinary skill in the art would have recognized the established utility of wherein using the controller on the power machine to autonomously control the power machine to drive the power machine to the first point on the path to align the power machine with the trailer and then driving the power machine along points of the path onto the trailer to final point further comprises using the controller to back the power machine from the first point, along the points of the path and up a ramp to final point and would have predictably applied it to improve the system of Ashby et al. 
With respect to claim 13, Ashby et al. does not specifically teach wherein locating the position of the trailer using the positioning device to identify trailer position information includes using a portable positioning device.  However, such matter is suggested by Chilson et al. (see at least ¶[0067]-[0074].  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Chilson et al. which teaches wherein locating the position of the trailer using the positioning device to identify trailer position information includes using a portable positioning device with the system of Ashby et al. as both systems are directed to autonomously moving an (autonomous) vehicle only a trailer and one of ordinary skill in the art would have recognized the established utility of wherein locating the position of the trailer using the positioning device to identify trailer position information includes using a portable positioning device and would have predictably applied it to improve the system of Ashby et al. 
With respect to claim 14, Ashby et al. do not specifically teach wherein locating the position of the trailer using the positioning device to identify trailer position information includes using a positioning device that is fixed to the trailer.  However, such matter is suggested by Chilson et al. (see at least ¶[0067]-[0074].  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Chilson et al. which teaches wherein locating the position of the trailer using the positioning device to identify trailer position information includes using a positioning device that is fixed to the trailer with the system of Ashby et al. as both systems are directed to autonomously moving an (autonomous) vehicle only a trailer and one of ordinary skill in the art would have recognized the established utility of wherein locating the position of the trailer using the positioning device to identify trailer position information includes using a positioning device that is fixed to the trailer and would have predictably applied it to improve the system of Ashby et al. 
With respect to claim 15, Ashby et al. teach wherein locating the position of the trailer using the positioning device to identify trailer position information includes using a positioning device that is fixed to the power machine (see at least ¶0070] and [0141]).

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667